Vista la moción de la parte apelada y apareciendo que ella se basa únicamente en el hecho de que el apelante no ha elevado a esta corte la transcripción de autos dentro del término fijado por la ley, y vista además la oposición de la parte apelante demostrativa de que su abogado estuvo realmente enfermo durante largo tiempo, y de que se ha radicado en esta corte dicha transcripción de autos, no de-biendo tomarse en consideración las razones de frivolidad alegadas después por el apelante, se declara sin lugar la moción de deses-timación.